Citation Nr: 0321843	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for glaucoma, secondary 
to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1960 to September 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
claim of service connection for bilateral hearing loss, and 
which denied service connection for tinnitus.  In July 2002 
correspondence, the veteran clarified that he was only 
appealing those issues and was not pursuing an appeal as to 
any other issue.  

In a subsequent July 2002 rating decision, an increased 
rating was granted for bronchitis, chronic fatigue syndrome, 
and headaches; service connection was granted for diabetes 
mellitus; service connection was denied for glaucoma as 
secondary to bronchitis and chronic fatigue syndrome; the 
prior denial of service connection for 
sarcoidosis/berylliosis was confirmed and continued; special 
monthly pension based on housebound status was granted; and 
entitlement to Chapter 35 educational assistance benefits was 
granted.  The veteran limited his appeal to the issue of 
service connection for glaucoma.  


FINDINGS OF FACT

1.  In a January 1997 decision, the RO denied service 
connection for bilateral hearing loss.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's January 1997 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's currently diagnosed bilateral hearing loss 
disability is the result of noise exposure during service.  

4.  The veteran's currently diagnosed tinnitus is the result 
of noise exposure during service.


CONCLUSIONS OF LAW

1.  The January 1997 decision which denied service connection 
for bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's January 1997 decision, thus, the claim of service 
connection for bilateral hearing loss disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2002).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the veteran 
was not sent a VCAA notice letter.  However, any deficiencies 
therein are nonprejudicial because the claims addressed in 
the decision portion below are being granted by the Board.  
The issue being remanded is being remanded in compliance with 
VCAA as additional development is necessary.  


New and Material Evidence

In an October 1996 rating decision, service connection for 
bilateral hearing loss disability was denied.  Likewise, in a 
January 1997 decision, service connection for bilateral 
hearing loss disability was denied.  The basis for the denial 
was lack of hearing loss disability in service or currently.  
The veteran did not appeal that determination.  The January 
1997 RO decision which denied service connection for 
bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  In January 2000, 
the veteran's current petition to reopen the claim of service 
connection for hearing loss disability was received.  

In conjunction with his petition to reopen, new evidence has 
been received.  The new evidence includes April and September 
audiological examinations showing current hearing loss 
disability as contemplated by 38 C.F.R. § 3.385, as well as a 
June 2000 and September 2000 VA medical opinions that current 
hearing loss disability is related to service.  

Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for hearing loss disability.  He has submitted evidence of 
current hearing loss disability and evidence that it 
originated during service.  Based upon the reasons for the 
denial, this evidence is new and material.  Thus, the newly 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including sensorineural hearing loss, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where a combat veteran alleges he suffers disability, 
including hearing loss, due to an injury (acoustic trauma) 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  The veteran in does not allege that his 
disabilities occurred during combat service.  Therefore, 
38 U.S.C.A. § 1154 is not for application.



Background

The veteran had active service from January 1960 to September 
1967.  He served in the United States Navy as a jet aircraft 
servicer.  

The service medical records show that the veteran underwent 
audiological testing in July 1960.  Whispered voice testing 
was 15/15 bilaterally.  Thereafter, the veteran underwent 
audiological testing in August 1964.  Whispered voice testing 
was 15/15 bilaterally.  

In April 1965, audiological testing was performed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500 (15)
1000 
(10)
2000 
(10)
3000 
(10)
4000(5)
RIGHT
-10
-5
-5
5
10
LEFT
-5
-5
0
5
5

The Board notes that testing by the service department prior 
to October 1967 was probably done using ASA units.  The 
parentheses show the amount of adjustment.  

In August 1967, the veteran was afforded audiological testing 
at his separation examination.  Whispered voice testing was 
15/15 bilaterally.  

Post-service, the record shows Reserves audiological 
examinations.  Audiological testing was performed in October 
1972.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
30
20
5
15
5

The next audiological examination of record was performed by 
VA in April 2000.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
65
90
90
LEFT
50
50
60
80
110

At that time, the veteran reported experiencing a gradual 
decrease in his hearing status post excessive noise exposure 
during service.  He also related that he began to have 
bilateral tinnitus within the past year.  The examiner noted 
that there was no history of vertigo or ear disease.  The 
diagnosis was bilateral moderate to severe sensorineural 
hearing loss.  

In June 2000, a VA staff otolaryngologist submitted a letter 
in which he stated that the veteran had been evaluated and 
had been found to have significant hearing loss, neuro-
sensing in nature, and very advanced for his age.  He further 
stated that exposure to noise on an aircraft carrier flight 
deck was a very likely contributing factor to his loss.  In a 
separate letter, a VA audiologist stated that the veteran's 
April 2000 audiological examination showed a moderate to 
profound sensorineural hearing loss and that the veteran 
reported having constant tinnitus dating back to service.  
She opined that hearing loss and tinnitus were more likely 
than not due to excessive noise exposure during service.  

In September 2000, the veteran was afforded a VA examination.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
80
105
LEFT
50
45
65
90
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear.  
The examiner noted that the veteran had served on a flight 
line servicing aircraft during service.  The examiner opined 
that current hearing loss disability was as likely as not due 
to excessive noise exposure during service.  

The veteran maintains that he was exposed to loud noises 
while serving on a flight crew deck during service.  He 
indicated that he was part of the crew present when the 
aircraft would launch off the flight line.  He asserts that 
he was exposed to acoustic trauma which resulted in his 
current hearing loss disability and tinnitus.  He furnished a 
copy of a photograph of himself on the aircraft deck wearing 
ear protection.  


Bilateral Hearing Loss

During service, audiological examination showed that the 
veteran did not have hearing loss disability as contemplated 
under 38 C.F.R. § 3.385.  Post-service, both the April 2000 
and September 2000 VA audiological examinations showed 
bilateral hearing loss disability as contemplated under 38 
C.F.R. § 3.385.  As indicated, a VA otolaryngologist and a VA 
audiologist opined that the veteran's bilateral hearing loss 
disability is as likely as not due to excessive noise 
exposure during service.  A review of the veteran's DD Form 
214 and his service records show that his service was 
consistent as he described.  Therefore, there is competent 
evidence of current hearing loss disability and competent 
evidence of a nexus between current disability and service 
since medical professionals have related current hearing loss 
disability to service.  

As noted, in Hensley, the Court indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  This is the case here.  Although 
hearing loss disability as contemplated within 38 C.F.R. § 
3.385 was not shown on the separation examination, there is 
sufficient evidence to demonstrate a relationship between the 
veteran's in-service exposure to loud noise and his current 
disability.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability is warranted. 


Tinnitus

Similarly, there are no inservice complaints, findings, 
treatment, or diagnosis of tinnitus during service or until 
2000.  However, a VA audiologist found that the current 
diagnosis of tinnitus was consistent with the veteran's 
history of excessive noise exposure during service and was 
related thereto.  The veteran's inservice duties are 
consistent with those consistent with noise exposure.  
Therefore, there is a basis for the audiologist's assessment.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley.  In considering this matter on 
appeal the Board is required to base its decisions on 
independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The medical professional has found 
that the veteran's tinnitus is related to inservice noise 
exposure.  The Board notes that the veteran apparently 
reported to one examiner that his tinnitus originated within 
the past year before that examination while he told another 
examiner that he had had tinnitus since service.  In 
reviewing these records, the Board believes that when the 
veteran reported having tinnitus during the past year, he was 
referring to an increase in severity with that problem.  This 
did not negate that tinnitus was present, to a lesser degree, 
before that time.

Accordingly, service connection for tinnitus is warranted.  

ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  


REMAND

Service connection was denied for glaucoma as secondary to 
bronchitis and chronic fatigue syndrome.  However, the 
veteran has emphasized on several occasions that he has 
glaucoma secondary to his service-connected diabetes 
mellitus, and that he is being treated for the glaucoma at 
the VA outpatient clinic in Oakland, California.  He requests 
that service connection be considered by VA on the basis he 
asserts.  Thus, the RO must consider secondary service 
connection on the basis asserted by the veteran.  In 
addition, the VA outpatient records should be obtained.  
Also, the Board finds that it would be useful if the veteran 
was afforded a VA examination in order to determine if he 
definitively has glaucoma, and, if so, if it is related to 
his diabetes mellitus.  

In addition, the Board notes that the veteran has not been 
adequate advised of VCAA with regard to the issue of service 
connection for glaucoma secondary to his service-connected 
diabetes mellitus.  Accordingly, the appropriate actions 
should be undertaken to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter as to the issue of 
service connection for glaucoma secondary 
to diabetes mellitus to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the at the VA outpatient 
clinic in Oakland, California, for 
glaucoma.  

4.  The veteran should be afforded a VA 
examination to determine if the veteran 
has glaucoma.  If so, the examiner should 
opine if glaucoma is related to the 
veteran's diabetes mellitus.  All 
indicated tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



